       Case 1:20-cv-00134-SPW-KLD Document 16 Filed 09/30/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                                 BILLINGS DIVISION



                                             CV-20-134-BLG-SPW-KLD
 SERGIO VALDEZ-SALAS,

                    Plaintiff,                     ORDER


 vs.



 FEDEX(Thane Johnson),

                    Defendant.



       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:


       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry ofjudgment.

       2.    Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the

Honorable Kathleen L. Desoto, United States Magistrate Judge, who will conduct

all necessary hearings and submit to the undersigned proposed findings offact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1)(A).

       3.   The Clerk of Court is directed to forthwith notify the parties ofthe
Case 1:20-cv-00134-SPW-KLD Document 16 Filed 09/30/20 Page 2 of 2
